Exhibit 10.3



PREPARED BY AND UPON
RECORDATION RETURN TO:
Hunton & Williams LLP
200 Park Avenue
New York, NY 10166
Attention: Peter Mignone, Esq

 

 

 

Tax Parcels: 334-H- 190; 265-J-10; 334-H-100; 265-E-1; 265-E-50; 265-K-60;
265-J-25; 265-E-100; 265-E-125; 334-H-60; and 334-H-80



 

 



 

IREIT PITTSBURGH SETTLERS RIDGE, L.L.C.,
a Delaware limited liability company, as mortgagor

(Borrower)

to

METROPOLITAN LIFE INSURANCE COMPANY, as mortgagee

(Lender)

__________________________________________

OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

__________________________________________

Dated:Dated as of November 23, 2015,
made effective as of December 3, 2015

Location:200 Settlers Ridge Center Drive
Pittsburgh, Pennsylvania

County:Allegheny

.

 

 

 

Open-end MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Security Instrument”) is dated as of November 23, 2015, but made
effective as of December 3, 2015, by IREIT PITTSBURGH SETTLERS RIDGE, L.L.C., a
Delaware limited liability company, having its principal place of business at
2901 Butterfield Road, Oak Brook, Illinois 60523, as mortgagor (“Borrower”) for
the benefit of METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation,
having an address at 10 Park Avenue, Morristown, New Jersey 07962, as mortgagee
(“Lender”).

W I T N E S S E T H:

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
principal sum of SEVENTY-SIX MILLION FIVE HUNDRED THIRTY-TWO THOUSAND FIVE
HUNDRED AND NO/100 DOLLARS ($76,532,500.00) or so much thereof as may be
advanced pursuant to that certain Loan Agreement dated as of the date hereof
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement) and evidenced by that certain Promissory Note dated
the date hereof made by Borrower to Lender (such Note, together with all
extensions, renewals, replacements, restatements or modifications thereof being
hereinafter referred to as the “Note”);

WHEREAS, Borrower desires to secure the payment of the Debt and the performance
of all of its obligations under the Note, the Loan Agreement and the other Loan
Documents; and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement and the Note, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Security Instrument (the Loan Agreement, the Note, this Security
Instrument, the Assignment of Leases and all other documents evidencing or
securing the Debt or delivered in connection with the making of the Loan are
hereinafter referred to collectively as the “Loan Documents”).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in the Loan
Documents:

Article 1 - GRANTS OF SECURITY

Section 1.1          Property Mortgaged. Borrower does hereby irrevocably
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey to
Lender and its successors and assigns the following property, rights, interests
and estates now owned, or hereafter acquired by Borrower (collectively, the
“Property”):

1 

 

 

(a)             Land. The real property described in Exhibit A attached hereto
and made a part hereof (the “Land”);

(b)            Additional Land. All additional lands, estates and development
rights hereafter acquired by Borrower for use in connection with the Land and
the development of the Land and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;

(c)             Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
“Improvements”);

(d)            Easements. All easements, rights-of-way or use, rights, strips
and gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Borrower of, in and to the Land and the Improvements and every part
and parcel thereof, with the appurtenances thereto;

(e)             Equipment. All “equipment,” as such term is defined in Article 9
of the Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Borrower, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Borrower and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto (collectively, the “Equipment”). Notwithstanding the
foregoing, Equipment shall not include any property belonging to Tenants under
Leases except to the extent that Borrower shall have any right or interest
therein;

(f)             Fixtures. All Equipment now owned, or the ownership of which is
hereafter acquired, by Borrower which is so related to the Land and Improvements
forming part of the Property that it is deemed fixtures or real property under
the law of the particular state in which the Equipment is located, including,
without limitation, all building or construction materials intended for
construction, reconstruction, alteration or repair of or installation on the
Property, construction equipment, appliances, machinery, plant equipment,
fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Improvements or the Land, including, but not limited to, engines, devices for
the operation of pumps, pipes,

2 

 

 

plumbing, cleaning, call and sprinkler systems, fire extinguishing apparatuses
and equipment, heating, ventilating, plumbing, laundry, incinerating,
electrical, air conditioning and air cooling equipment and systems, gas and
electric machinery, appurtenances and equipment, pollution control equipment,
security systems, disposals, dishwashers, refrigerators and ranges, recreational
equipment and facilities of all kinds, and water, gas, electrical, storm and
sanitary sewer facilities, utility lines and equipment (whether owned
individually or jointly with others, and, if owned jointly, to the extent of
Borrower’s interest therein) and all other utilities whether or not situated in
easements, all water tanks, water supply, water power sites, fuel stations, fuel
tanks, fuel supply, and all other structures, together with all accessions,
appurtenances, additions, replacements, betterments and substitutions for any of
the foregoing and the proceeds thereof (collectively, the “Fixtures”).
Notwithstanding the foregoing, “Fixtures” shall not include any property which
Tenants are entitled to remove pursuant to Leases except to the extent that
Borrower shall have any right or interest therein;

(g)            Personal Property. All furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code as
hereinafter defined), other than Fixtures, which are now or hereafter owned by
Borrower and which are located within or about the Land and the Improvements,
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Borrower in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state or states where any of the
Property is located (the “Uniform Commercial Code”), superior in lien to the
lien of this Security Instrument and all proceeds and products of the above;

(h)            Leases and Rents. All leases and other agreements affecting the
use, enjoyment or occupancy of the Land and the Improvements heretofore or
hereafter entered into, whether before or after the filing by or against
Borrower of any petition for relief under 11 U.S.C. §101 et seq., as the same
may be amended from time to time (the “Bankruptcy Code”) (collectively, the
“Leases”) and all right, title and interest of Borrower, its successors and
assigns therein and thereunder, including, without limitation, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt;

(i)              Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of the right), or for a change of grade, or for any other injury to or
decrease in the value of the Property;

3 

 

 

(j)              Insurance Proceeds. All proceeds in respect of the Property
under any insurance policies covering the Property, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property;

(k)            Tax Certiorari. All refunds, rebates or credits in connection
with reduction in real estate taxes and assessments charged against the Property
as a result of tax certiorari or any applications or proceedings for reduction;

(l)              Rights. The right, in the name and on behalf of Borrower, to
appear in and defend any action or proceeding brought with respect to the
Property and to commence any action or proceeding to protect the interest of
Lender in the Property;

(m)          Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Borrower therein and thereunder, including, without limitation, the
right, upon the occurrence of any default hereunder or under any other Loan
Document, to receive and collect any sums payable to Borrower thereunder;

(n)            Trademarks. All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property (excluding
however the name "Inland" and any mark registered to The Inland Group, Inc., or
any of its affiliates);

(o)            Accounts. All reserves, escrows and deposit accounts maintained
by Borrower with respect to the Property, including, without limitation, all
accounts, escrows, reserves, deposits and impounds established or maintained
pursuant to the Loan Agreement and the other Loan Documents (collectively, the
“Accounts”); together with all deposits or wire transfers made to such accounts
and all cash, checks, drafts, certificates, securities, investment property,
financial assets, instruments and other property held therein from time to time
and all proceeds, products, distributions or dividends or substitutions thereon
and thereof;

(p)            Proceeds. All proceeds of any of the foregoing, including,
without limitation, proceeds of insurance and condemnation awards, whether cash,
liquidation or other claims or otherwise; and

(q)            Other Rights. Any and all other rights of Borrower in and to the
items set forth in subsections (a) through (p) above.

4 

 

 

AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to Lender, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures are collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, shall for the purposes of this Security Instrument be
deemed conclusively to be real estate and mortgaged hereby.

Section 1.2          Assignment of Rents. Borrower hereby absolutely and
unconditionally assigns to Lender all of Borrower’s right, title and interest in
and to all current and future Leases and Rents; it being intended by Borrower
that this assignment constitutes a present, absolute assignment and not an
assignment for additional security only. Nevertheless, subject to the terms of
the Assignment of Leases and Sections 7.1(c) and 7.1(d) of this Security
Instrument, Lender grants to Borrower a revocable license to collect, receive,
use and enjoy the Rents. Borrower shall hold the Rents, or a portion thereof
sufficient to discharge all current sums due on the Debt, for use in the payment
of such sums.

Section 1.3          Security Agreement. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. By executing and delivering this Security Instrument,
Borrower hereby grants to Lender, as security for the Obligations (hereinafter
defined), a security interest in all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to or under the Fixtures, the
Equipment, the Personal Property and other property constituting the Property to
the full extent that the Fixtures, the Equipment, the Personal Property and such
other property may be subject to the Uniform Commercial Code (said portion of
the Property so subject to the Uniform Commercial Code being called the
“Collateral”). The foregoing sentence is intended to grant in favor of Lender a
first priority continuing lien and security interest in all of Borrower’s
assets. Borrower hereby authorizes Lender and its counsel to file UCC financing
statements in form and substance satisfactory to Lender, describing the
collateral thereunder as “all assets of the Borrower, whether now owned or
existing or hereafter acquired or arising and wheresoever located, and all
proceeds and products thereof, including, without limitation, all fixtures on
the Land”, or words to that effect, notwithstanding that such collateral
description may be broader in scope than the Collateral described in this
Security Instrument. If an Event of Default shall occur, Lender, in addition to
any other rights and remedies which it may have, shall have and may exercise
immediately and without demand, any and all rights and remedies granted to a
secured party upon default under the Uniform Commercial Code, including, without
limiting the generality of the foregoing, the right to take possession of the
Collateral or any part thereof, and to take such other measures as Lender may
deem necessary for the care, protection and preservation of the Collateral. Upon
request or demand of Lender after the occurrence of an Event of Default,
Borrower shall, at its expense, assemble the Collateral and make it available to
Lender at a convenient place (at the Land if tangible property) reasonably
acceptable to Lender. Borrower shall pay to

5 

 

 

Lender on demand any and all expenses, including reasonable legal expenses and
attorneys’ fees, incurred or paid by Lender in protecting its interest in the
Collateral and in enforcing its rights hereunder with respect to the Collateral
after the occurrence of an Event of Default. Any notice of sale, disposition or
other intended action by Lender with respect to the Collateral sent to Borrower
in accordance with the provisions hereof at least ten (10) business days prior
to such action, shall, except as otherwise provided by applicable law,
constitute reasonable notice to Borrower. The proceeds of any disposition of the
Collateral, or any part thereof, may, except as otherwise required by applicable
law, be applied by Lender to the payment of the Debt in such priority and
proportions as Lender in its discretion shall deem proper. The principal place
of business of Borrower (Debtor) is as set forth on page one hereof and the
address of Lender (Secured Party) is as set forth on page one hereof.

Section 1.4          Fixture Filing. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Security Instrument, and this Security
Instrument, upon being filed for record in the real estate records of the city
or county wherein such fixtures are situated, shall operate also as a financing
statement (with Borrower as debtor and Lender as secured party) filed as a
fixture filing in accordance with the applicable provisions of said Uniform
Commercial Code upon such of the Property that is or may become fixtures.

Section 1.5          Pledges of Monies Held. Borrower hereby pledges to Lender
any and all monies now or hereafter held by Lender or on behalf of Lender in
connection with the Loan, including, without limitation, any sums deposited in
the Accounts and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Security Instrument, the Loan Agreement
or the other Loan Documents.

Section 1.6          Characterization of Property. The grant of a security
interest to Lender in this Security Instrument shall not be construed to limit
or impair the lien of this Security Instrument or the rights of Lender with
respect to any property which is real property or which the parties have agreed
to treat as real property. To the fullest extent permitted by law, everything
used in connection with the production of Rents is, and at all times and for all
purposes and in all proceedings, both legal and equitable, shall be regarded as
real property, irrespective of whether or not the same is physically attached to
the Land and/or Improvements.

Section 1.7          Protection Against Purchase Money Security Instruments. It
is understood and agreed that in order to protect Lender from the effect of
Section 9-334 of the UCC, as amended from time to time and as enacted in the
State, in the event that Borrower intends to purchase any goods which may become
fixtures attached to the Property, or any part of the Property, and such goods
will be subject to a purchase money security interest held by a seller or any
other party:

6 

 

 

(a)             Before executing any security agreement or other document
evidencing or perfecting the security interest, Borrower shall obtain the prior
written approval of Lender. All requests for such written approval shall be in
writing and contain the following information: (i) a description of the
fixtures; (ii) the address at which the fixtures will be located; and (iii) the
name and address of the proposed holder and proposed amount of the security
interest.

(b)            Borrower shall pay all sums and perform all obligations secured
by the security agreement. A default by Borrower under the security agreement
shall constitute a default under this Security Instrument. If Borrower fails to
make any payment on an obligation secured by a purchase money security interest
in the Personal Property or any fixtures, Lender, at its option, may pay the
secured amount and Lender shall be subrogated to the rights of the holder of the
purchase money security interest.

(c)             Lender shall have the right to acquire by assignment from the
holder of the security interest for the Personal Property or fixtures, all
contract rights, accounts receivable, negotiable or non negotiable instruments,
or other evidence of indebtedness and to enforce the security interest as
assignee.

(d)            The provisions of subparagraphs (b) and (c) of this Section 1.7
shall not apply if the goods which may become fixtures are of at least
equivalent value and quality as the Personal Property being replaced and if the
rights of the party holding the security interest are expressly subordinated to
the lien and security interest of this Security Instrument in a manner
satisfactory to Lender.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument,
shall well and truly perform the Other Obligations as set forth in this Security
Instrument and shall well and truly abide by and comply with each and every
covenant and condition set forth herein and in the Note, the Loan Agreement and
the other Loan Documents, these presents and the estate hereby granted shall
cease, terminate and be void; provided, however, that Borrower’s obligation to
indemnify and hold harmless Lender pursuant to the provisions hereof shall
survive any such payment or release.

Article 2 - DEBT AND OBLIGATIONS SECURED

Section 2.1          Debt. This Security Instrument and the grants, assignments
and transfers made in Article 1 are given for the purpose of securing the Debt.

7 

 

 

Section 2.2          Other Obligations. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (collectively, the “Other Obligations”):

(a)             the performance of all other obligations of Borrower contained
herein;

(b)            the performance of each obligation of Borrower contained in the
Loan Agreement and any other Loan Document; and

(c)             the performance of each obligation of Borrower contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan Agreement
or any other Loan Document.

Section 2.3          Debt and Other Obligations. Borrower’s obligations for the
payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the “Obligations.”

Article 3 - BORROWER COVENANTS

Borrower covenants and agrees that:

Section 3.1          Payment of Debt. Borrower will pay the Debt at the time and
in the manner provided in the Loan Agreement, the Note and this Security
Instrument.

Section 3.2          Incorporation by Reference. All the covenants, conditions
and agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and
any of the other Loan Documents, are hereby made a part of this Security
Instrument to the same extent and with the same force as if fully set forth
herein. In the event of any conflict between the provisions of this Security
Instrument and the provisions of the Loan Agreement, the provisions of the Loan
Agreement shall control.

Section 3.3          Insurance. Borrower shall obtain and maintain, or cause to
be maintained, in full force and effect at all times insurance with respect to
Borrower and the Property as required pursuant to the Loan Agreement.

Section 3.4          Maintenance of Property. Borrower shall cause the Property
to be maintained in a good and safe condition and repair. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of the Fixtures,
the Equipment or the Personal Property, Tenant finish and refurbishment of the
Improvements) without the consent of Lender. Borrower shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
Casualty or become damaged, worn or dilapidated or which may be affected by any
Condemnation, and shall complete and pay for any structure at any time in the
process of construction or repair on the Land.

8 

 

 

Section 3.5          Waste. Borrower shall not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way materially impair the value of the Property or the security of this
Security Instrument. Borrower will not, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

Section 3.6          Payment for Labor and Materials. (a) Borrower will promptly
pay when due all bills and costs for labor, materials, and specifically
fabricated materials (“Labor and Material Costs”) incurred in connection with
the Property and not permit to exist beyond the due date thereof in respect of
the Property or any part thereof any lien or security interest, even though
inferior to the liens and the security interests hereof. In any event Borrower
shall not permit to be created or exist in respect of the Property or any part
thereof any other or additional lien or security interest other than the liens
or security interests hereof and the Permitted Encumbrances.

(b)            After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Labor and Material Costs, provided
that (i) no Event of Default has occurred and is continuing under the Loan
Agreement, the Note, this Security Instrument or any of the other Loan
Documents, (ii) Borrower is permitted to do so under the provisions of any other
mortgage, deed of trust or deed to secure debt affecting the Property, (iii)
such proceeding shall suspend the collection of the Labor and Material Costs
from Borrower and from the Property or Borrower shall have paid all of the Labor
and Material Costs under protest, (iv) such proceeding shall be permitted under
and be conducted in accordance with (A) all applicable Legal Requirements and
(B) the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder, (v) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, and (vi) Borrower shall have furnished the
security as may be required in the proceeding, or as may be reasonably requested
by Lender to insure the payment of any contested Labor and Material Costs,
together with all interest and penalties thereon.

Section 3.7          Performance of Other Agreements. Borrower shall observe and
perform each and every term, covenant and provision to be observed or performed
by Borrower pursuant to the Loan Agreement, any other Loan Document and any
other agreement or recorded instrument affecting or pertaining to the Property
and any amendments, modifications or changes thereto.

9 

 

 

Section 3.8          Change of Name, Identity or Structure. Borrower shall not
change Borrower’s name, identity (including its trade name or names) or, if not
an individual, Borrower’s corporate, partnership or other structure without
first (a) notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change, (b) taking all action required by
Lender for the purpose of perfecting or protecting the lien and security
interest of Lender and (c) in the case of a change in Borrower’s structure,
without first obtaining the prior written consent of Lender. Borrower shall
promptly notify Lender in writing of any change in its organizational
identification number. If Borrower does not now have an organizational
identification number and later obtains one, Borrower shall promptly notify
Lender in writing of such organizational identification number. Borrower shall
authorize, prior to or contemporaneously with the effective date of any such
change, any financing statement or financing statement change required by Lender
to establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Borrower intends to operate the Property, and representing and warranting that
Borrower does business under no other trade name with respect to the Property.

Article 4 - OBLIGATIONS AND RELIANCES

Section 4.1          Relationship of Borrower and Lender. The relationship
between Borrower and Lender is solely that of debtor and creditor, and Lender
has no fiduciary or other special relationship with Borrower, and no term or
condition of any of the Loan Agreement, the Note, this Security Instrument and
the other Loan Documents shall be construed so as to deem the relationship
between Borrower and Lender to be other than that of debtor and creditor.

Section 4.2          No Reliance on Lender. The general partners, members,
principals and (if Borrower is a trust) beneficial owners of Borrower are
experienced in the ownership and operation of properties similar to the
Property, and Borrower and Lender are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Borrower is not relying on Lender’s expertise, business acumen or advice in
connection with the Property.

Section 4.3          No Lender Obligations. (a) Notwithstanding the provisions
of subsections 1.1(h), (m) and (n) or Section 1.2, Lender is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.

10 

 

 

(b)            By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Security
Instrument, the Loan Agreement, the Note or the other Loan Documents, including,
without limitation, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, Lender shall not be deemed to have warranted, consented to, or affirmed
the sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

Section 4.4          Reliance. Borrower recognizes and acknowledges that in
accepting the Loan Agreement, the Note, this Security Instrument and the other
Loan Documents, Lender is expressly and primarily relying on the truth and
accuracy of the warranties and representations set forth in Article IV of the
Loan Agreement without any obligation to investigate the Property and
notwithstanding any investigation of the Property by Lender; that such reliance
existed on the part of Lender prior to the date hereof, that the warranties and
representations are a material inducement to Lender in making the Loan; and that
Lender would not be willing to make the Loan and accept this Security Instrument
in the absence of the warranties and representations as set forth in Article IV
of the Loan Agreement.

Article 5 - FURTHER ASSURANCES

Section 5.1          Recording of Security Instrument, etc. Borrower forthwith
upon the execution and delivery of this Security Instrument and thereafter, from
time to time, will cause this Security Instrument and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property. Borrower will pay all taxes, filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, this Security Instrument, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of this Security
Instrument, any deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by law so to do.

11 

 

 

Section 5.2          Further Acts, etc. Borrower will, at the cost of Borrower,
and without expense to Lender, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender the property and rights
hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Security Instrument or for filing, registering or recording
this Security Instrument, or for complying with all Legal Requirements.
Borrower, on demand, will execute and deliver, and in the event it shall fail to
so execute and deliver, hereby authorizes Lender to execute in the name of
Borrower or without the signature of Borrower to the extent Lender may lawfully
do so, one or more financing statements (including, without limitation, initial
financing statements and amendments thereto and continuation statements) with or
without the signature of Borrower as authorized by applicable law, to evidence
more effectively the security interest of Lender in the Property. Borrower also
ratifies its authorization for Lender to have filed any like initial financing
statements, amendments thereto and continuation statements, if filed prior to
the date of this Security Instrument. Borrower grants to Lender an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Lender at law and in
equity, including without limitation such rights and remedies available to
Lender pursuant to this Section 5.2. To the extent not prohibited by applicable
law, Borrower hereby ratifies all acts Lender has lawfully done in the past or
shall lawfully do or cause to be done in the future by virtue of such power of
attorney.

Section 5.3          Changes in Tax, Debt, Credit and Documentary Stamp Laws.
(a) If any law is enacted or adopted or amended after the date of this Security
Instrument which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred twenty (120) days to
declare the Debt immediately due and payable without payment of any Prepayment
Fee.

(b)            Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Security Instrument
or the Debt. If such claim, credit or deduction shall be required by law, Lender
shall have the option, by written notice of not less than one hundred twenty
(120) days, to declare the Debt immediately due and payable without penalty or
Prepayment Fee.

12 

 

 

(c)             If at any time the United States of America, any State thereof
or any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Borrower will pay for
the same, with interest and penalties thereon, if any.

Section 5.4          Splitting of Security Instrument. This Security Instrument
and the Note shall, at any time until the same shall be fully paid and
satisfied, at the sole election of Lender, be split or divided into two or more
notes and two or more security instruments, in such denominations as Lender
shall otherwise determine in its sole discretion, each of which shall cover all
or a portion of the Property to be more particularly described therein;
provided, however, that in creating such new notes and security instruments
Borrower shall not be required to modify (i) the initial weighted average
interest payable under the Note, (ii) the stated maturity of the Note, (iii) the
aggregate amortization of principal of the Note, (iv) any other material term of
the Loan, or (v) any rights or obligations of Borrower under the Loan Documents
in any material respect. To that end, Borrower, upon written request of Lender,
shall execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered by the then owner of the Property, to Lender and/or its designee
or designees substitute notes and security instruments in such principal
amounts, aggregating not more than the then unpaid principal amount of the Note,
and containing terms, provisions and clauses similar to those contained herein
and in the Note, and such other documents and instruments as may be required by
Lender.

Section 5.5          Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, and, in the case of
any such mutilation, upon surrender and cancellation of such Note or other Loan
Document, Borrower will issue, in lieu thereof, a replacement Note or other Loan
Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Loan Document in the same principal amount thereof and otherwise of like
tenor.

Article 6 - DUE ON SALE/ENCUMBRANCE

Section 6.1          Lender Reliance. Borrower acknowledges that Lender has
examined and relied on the experience of Borrower and its general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.

Section 6.2          No Transfer. Borrower shall not permit or suffer any
Transfer to occur, unless specifically permitted by the Loan Agreement or unless
Lender shall consent thereto in writing, which consent may be granted or
withheld in Lender’s sole and absolution discretion.

13 

 

 

Section 6.3          Lender’s Rights. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Transfer without Lender’s consent. This provision shall apply to every
Transfer, other than any Transfer permitted pursuant to the Loan Agreement,
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer.

Article 7 - RIGHTS AND REMEDIES UPON DEFAULT

Section 7.1          Remedies. Upon the happening and during the continuance of
an Event of Default, the Debt shall, at the option of Lender, become immediately
due and payable, without further notice or demand, and Lender may suspend any or
all performance required of Lender under the Loan Documents and may undertake
any one or more of the following remedies:

(a)             Foreclosure. Institute a foreclosure action in accordance with
the law of the state where the Real Property is located, or take any other
action as may be allowed, at law or in equity, for the enforcement of the Loan
Documents and realization on the Property or any other security afforded by the
Loan Documents. In the case of a judicial proceeding, Lender may proceed to
final judgment and execution for the amount of the Debt owed as of the date of
the judgment, together with all costs of suit, reasonable attorneys’ fees and
interest on the judgment at the maximum rate permitted by law from the date of
the judgment until paid. If Lender is the purchaser at the foreclosure sale of
the Property, the foreclosure sale price shall be applied against the total
amount due Lender; and/or

(b)            Power of Sale. Institute a non-judicial foreclosure proceeding in
compliance with applicable law in effect on the date foreclosure is commenced
for the Lender to sell the Property either as a whole or in separate parcels as
Lender may determine at public sale or sales to the highest bidder for cash, in
order to pay the Debt. If the Property is sold as separate parcels, Lender may
direct the order in which the parcels are sold. Lender shall deliver to the
purchaser a deed or deeds without covenant or warranty, express or implied.
Lender may postpone the sale of all or any portion of the Property by public
announcement at the time and place of sale, and from time to time may further
postpone the sale by public announcement in accordance with applicable law;
and/or

(c)             Entry. Enter into possession of the Property, lease the
Improvements, collect all Rents and, after deducting all costs of collection and
administration expenses, apply the remaining Rents in such order and amounts as
Lender, in Lender’s sole discretion, may elect to the payment of Taxes,
operating costs, costs of maintenance, restoration and repairs, Insurance
Premiums and other charges, including, but not limited to, costs of leasing the
Property and fees and costs of counsel and receivers, and in reduction of the
Debt; and/or

14 

 

 

(d)            Receivership. Have a receiver appointed to enter into possession
of the Property, lease the Property, collect the Rents and apply them as the
appropriate court may direct. Lender shall be entitled to the appointment of a
receiver without the necessity of proving either the inadequacy of the security
or the insolvency of Borrower or any Guarantor. Borrower and Guarantor shall be
deemed to have consented to the appointment of the receiver. The collection or
receipt of any of the Rents by Lender or any receiver shall not affect or cure
any Event of Default.

Section 7.2          Application of Proceeds. The purchase money, proceeds and
avails of any disposition of the Property, and or any part thereof, or any other
sums collected by Lender pursuant to the Note, this Security Instrument or the
other Loan Documents, may be applied by Lender to the payment of the Debt in
such priority and proportions as Lender in its discretion shall deem proper.

Section 7.3          Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default or if Borrower fails to make any payment or
to do any act as herein provided, Lender may, but without any obligation to do
so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder, make or do the same in such manner and to such
extent as Lender may deem necessary to protect the security hereof. Lender is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Property or to
foreclose this Security Instrument or collect the Debt, and the cost and expense
thereof (including reasonable attorneys’ fees to the extent permitted by law),
with interest as provided in this Section 7.3, shall constitute a portion of the
Debt and shall be due and payable to Lender upon demand. All such costs and
expenses incurred by Lender in remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any such action or
proceeding shall bear interest at the Default Rate, for the period beginning on
the date of notice from Lender to Borrower that such cost or expense was
incurred and ending on the date of payment to Lender. All such costs and
expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

Section 7.4          Actions and Proceedings. Lender has the right, in its own
name or in the name and on behalf of Borrower, to appear in and defend any
action or proceeding brought with respect to the Property and to bring any
action or proceeding which Lender, in its discretion, decides should be brought
to protect its interest in the Property.

Section 7.5          Recovery of Sums Required To Be Paid. Lender shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Lender thereafter to bring an action of foreclosure, or any other action, for
a default or defaults by Borrower existing at the time such earlier action was
commenced.

15 

 

 

Section 7.6          Examination of Books and Records. At reasonable times and
upon reasonable notice, Lender, its agents, accountants and attorneys shall have
the right to examine the records, books, management and other papers of Borrower
which reflect upon its financial condition, at the Property or at any office
regularly maintained by Borrower where the books and records are located. Lender
and its agents shall have the right to make copies and extracts from the
foregoing records and other papers. In addition, at reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine and audit the books and records of Borrower pertaining to the
income, expenses and operation of the Property during reasonable business hours
at any office of Borrower where the books and records are located. Except during
the continuance of an Event of Default, the foregoing shall be at Lender’s sole
cost and expense. This Section 7.6 shall apply throughout the term of the Note
and without regard to whether an Event of Default has occurred or is continuing.

Section 7.7          Other Rights, Etc. (a) The failure of Lender to insist upon
strict performance of any term hereof shall not be deemed to be a waiver of any
term of this Security Instrument. Borrower shall not be relieved of Borrower’s
obligations hereunder by reason of (i) the failure of Lender to comply with any
request of Borrower or any guarantor or indemnitor with respect to the Loan to
take any action to foreclose this Security Instrument or otherwise enforce any
of the provisions hereof or of the Note or the other Loan Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any person liable for the Debt or any portion thereof, or (iii) any
agreement or stipulation by Lender extending the time of payment or otherwise
modifying or supplementing the terms of the Note, this Security Instrument or
the other Loan Documents.

(b)            It is agreed that the risk of loss or damage to the Property is
on Borrower, and Lender shall have no liability whatsoever for decline in value
of the Property, for failure to maintain the Policies, or for failure to
determine whether insurance in force is adequate as to the amount of risks
insured. Possession by Lender shall not be deemed an election of judicial
relief, if any such possession is requested or obtained, with respect to any
Property or collateral not in Lender’s possession.

(c)             Lender may resort for the payment of the Debt to any other
security held by Lender in such order and manner as Lender, in its discretion,
may elect. Lender may take action to recover the Debt, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of Lender
thereafter to foreclose this Security Instrument. The rights of Lender under
this Security Instrument shall be separate, distinct and cumulative and none
shall be given effect to the exclusion of the others. No act of Lender shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision. Lender shall not be limited exclusively to the
rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.

16 

 

 

Section 7.8          Right to Release Any Portion of the Property. Lender may
release any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Security Instrument, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.

Section 7.9          Violation of Laws. If the Property is not in material
compliance with Legal Requirements, Lender may impose additional requirements
upon Borrower in connection herewith including, without limitation, monetary
reserves or financial equivalents.

Section 7.10       Recourse and Choice of Remedies. Notwithstanding any other
provision of this Security Instrument or the Loan Agreement, including, without
limitation, Section 12.22 of the Loan Agreement, Lender and other Indemnified
Parties (as hereinafter defined) are entitled to enforce the obligations of
Borrower, any guarantor and indemnitor contained in Sections 8.2 and 8.3 herein
and Section 9.2 of the Loan Agreement without first resorting to or exhausting
any security or collateral and without first having recourse to the Note or any
of the Property, through foreclosure or acceptance of a deed in lieu of
foreclosure or otherwise, and in the event Lender commences a foreclosure action
against the Property, Lender is entitled to pursue a deficiency judgment with
respect to such obligations against Borrower and any guarantor or indemnitor
with respect to the Loan. The provisions of Sections 8.2 and 8.3 herein and
Section 9.2 of the Loan Agreement are exceptions to any non-recourse or
exculpation provisions in the Loan Agreement, the Note, this Security Instrument
or the other Loan Documents, and Borrower and any guarantor or indemnitor with
respect to the Loan are fully and personally liable for the obligations pursuant
to Sections 8.2 and 8.3 herein and Section 9.2 of the Loan Agreement. The
liability of Borrower and any guarantor or indemnitor with respect to the Loan
pursuant to Sections 8.2 and 8.3 herein and Section 9.2 of the Loan Agreement is
not limited to the original principal amount of the Note. Notwithstanding the
foregoing, nothing herein shall inhibit or prevent Lender from foreclosing or
exercising any other rights and remedies pursuant to the Loan Agreement, the
Note, this Security Instrument and the other Loan Documents, whether
simultaneously with foreclosure proceedings or in any other sequence. A separate
action or actions may be brought and prosecuted against Borrower pursuant to
Sections 8.2 and 8.3 herein and Section 9.2 of the Loan Agreement, whether or
not action is brought against any other Person or whether or not any other
Person is joined in the action or actions. In addition, Lender shall have the
right but not the obligation to join and participate in, as a party if it so
elects, any administrative or judicial proceedings or actions initiated in
connection with any matter addressed in the Environmental Indemnity.

Section 7.11       Right of Entry. Upon reasonable notice to Borrower and
subject to the rights of Tenants, Lender and its agents shall have the right to
enter and inspect the Property at all reasonable times.

17 

 

 

Section 7.12       Lender’s Right to Perform Borrower’s Obligations. Borrower
agrees that, if Borrower fails to perform any act or to pay any money which
Borrower is required to perform or pay under the Loan Documents, Lender may make
the payment or perform the act at the cost and expense of Borrower and in
Borrower’s name or in its own name. Any money paid by Lender under this Section
7.12 shall be reimbursed to Lender in accordance with Section 11.3 of the Loan
Agreement.

Article 8 - INDEMNIFICATION

Section 8.1          General Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, losses, costs, expenses, diminutions in value,
fines, penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, punitive damages, foreseeable and unforeseeable damages, of whatever
kind or nature (including but not limited to reasonable attorneys’ fees and
other costs of defense) (collectively, the “Losses”) imposed upon or incurred by
or asserted against any Indemnified Parties and directly or indirectly arising
out of or in any way relating to any one or more of the following: (a) ownership
of this Security Instrument, the Property or any interest therein or receipt of
any Rents; (b) any amendment to, or restructuring of, the Debt, and the Note,
the Loan Agreement, this Security Instrument, or any other Loan Documents; (c)
any and all lawful action that may be taken by Lender in connection with the
enforcement of the provisions of this Security Instrument or the Loan Agreement
or the Note or any of the other Loan Documents, whether or not suit is filed in
connection with same, or in connection with Borrower, any guarantor or
indemnitor and/or any partner, joint venturer or shareholder thereof becoming a
party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding; (d) any accident, injury to or death of persons or loss of
or damage to property occurring in, on or about the Property or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (e) any use, nonuse or condition in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (f) any failure on the part
of Borrower to perform or be in compliance with any of the terms of this
Security Instrument; (g) performance of any labor or services or the furnishing
of any materials or other property in respect of the Property or any part
thereof; (h) the failure of any person to file timely with the Internal Revenue
Service an accurate Form  1099-S, Proceeds from Real Estate Transactions, which
may be required in connection with this Security Instrument, or to supply a copy
thereof in a timely fashion to the recipient of the proceeds of the transaction
in connection with which this Security Instrument is made; (i) any failure of
the Property to be in compliance with any Legal Requirements; (j) the
enforcement by any Indemnified Party of the provisions of this Article 8; (k)
any and all claims and demands whatsoever which may be asserted against Lender
by reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants, or agreements contained in any Lease; (1)
the payment of any commission, charge or brokerage fee to anyone claiming
through Borrower which may be payable in connection with the funding of the
Loan; or (m) any material misrepresentation made by Borrower in this Security
Instrument or any other Loan Document; provided, however, Borrower shall not be

18 

 

 

responsible for any such Losses caused solely by the gross negligence or
intentional misconduct of the Indemnified Parties. Any amounts payable to Lender
by reason of the application of this Section 8.1 shall become immediately due
and payable and shall bear interest at the Default Rate from the date loss or
damage is sustained by Lender until paid. For purposes of this Article 8, the
term “Indemnified Parties” means Lender and any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved in the servicing of the Loan secured hereby, any Person in whose name
the encumbrance created by this Security Instrument is or will have been
recorded, persons and entities who may hold or acquire or will have held a full
or partial interest in the Loan secured hereby (including, but not limited to,
investors or prospective investors in the Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan secured hereby for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan,
whether during the term of the Loan or as a part of or following a foreclosure
of the Loan and including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

Section 8.2          Mortgage and/or Intangible Tax. Borrower shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Security Instrument, the Note or any of the other Loan Documents, but
excluding any income, franchise or other similar taxes.

Section 8.3          ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole and
absolute discretion) that Lender may incur, directly or indirectly, as a result
of a default under Sections 4.1.8 or 5.2.11 of the Loan Agreement.

19 

 

 

Section 8.4          Duty to Defend; Attorneys’ Fees and Other Fees and
Expenses. Upon written request by any Indemnified Party, Borrower shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Borrower and any Indemnified Party and
Borrower and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or additional to those available to Borrower, such Indemnified
Party shall have the right to select separate counsel, at the cost and expense
of Borrower, to assert such legal defenses and to otherwise participate in the
defense of such action on behalf of such Indemnified Party. Upon demand,
Borrower shall pay or, in the sole and absolute discretion of the Indemnified
Parties, reimburse, the Indemnified Parties for the payment of reasonable fees
and disbursements of attorneys, engineers, environmental consultants,
laboratories and other professionals in connection therewith.

Article 9 - WAIVERS

Section 9.1          Waiver of Counterclaim. To the extent permitted by
applicable law, Borrower hereby waives the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Security
Instrument, the Loan Agreement, the Note, any of the other Loan Documents, or
the Obligations.

Section 9.2          Marshalling and Other Matters. To the extent permitted by
applicable law, Borrower hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of this Security Instrument and on behalf of all
persons to the extent permitted by applicable law.

Section 9.3          Waiver of Notice. To the extent permitted by applicable
law, Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Security Instrument
specifically and expressly provides for the giving of notice by Lender to
Borrower and except with respect to matters for which Lender is required by
applicable law to give notice, and Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Security Instrument does not specifically and expressly provide for the giving
of notice by Lender to Borrower.

Section 9.4          Waiver of Statute of Limitations. To the extent permitted
by applicable law, Borrower hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Debt or performance of its Other Obligations.[1]



--------------------------------------------------------------------------------

[1] Note to Borrower: The enforceability of this waiver can be carved out of the
enforceability opinion.



 

20 

 

 

Section 9.5          Survival. The indemnifications made pursuant to Section 8.3
herein and the representations and warranties, covenants, and other obligations
arising under the Environmental Indemnity, shall continue indefinitely in full
force and effect and shall survive and shall in no way be impaired by: any
satisfaction or other termination of this Security Instrument, any assignment or
other transfer of all or any portion of this Security Instrument or Lender’s
interest in the Property (but, in such case, shall benefit both Indemnified
Parties and any assignee or transferee), any exercise of Lender’s rights and
remedies pursuant hereto including but not limited to foreclosure or acceptance
of a deed in lieu of foreclosure, any exercise of any rights and remedies
pursuant to the Loan Agreement, the Note or any of the other Loan Documents, any
transfer of all or any portion of the Property (whether by Borrower or by Lender
following foreclosure or acceptance of a deed in lieu of foreclosure or at any
other time), any amendment to this Security Instrument, the Loan Agreement, the
Note or the other Loan Documents, and any act or omission that might otherwise
be construed as a release or discharge of Borrower from the obligations pursuant
hereto.

Article 10 - EXCULPATION

The provisions of Section 12.23 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

Article 11 - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 12.6 of the Loan Agreement.

Article 12 - APPLICABLE LAW

Section 12.1       GOVERNING LAW. (a) THIS SECURITY INSTRUMENT SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

Section 12.2       Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the maximum lawful rate or amount, (b) in calculating whether any
interest exceeds the lawful maximum, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the lawful
maximum, any such excess shall be deemed to have been applied toward payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.

21 

 

 

Section 12.3       Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

Article 13 - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Security Instrument may be used interchangeably in singular or plural form and
the word “Borrower” shall mean “each Borrower and any subsequent owner or owners
of the Property or any part thereof or any interest therein,” the word “Lender”
shall mean “Lender and any subsequent holder of the Note,” the word “Note” shall
mean “the Note and any other evidence of indebtedness secured by this Security
Instrument,” the word “Property” shall include any portion of the Property and
any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Lender in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder.

Article 14 - MISCELLANEOUS PROVISIONS

Section 14.1       No Oral Change. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

Section 14.2       Successors and Assigns. This Security Instrument shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns forever.

Section 14.3       Inapplicable Provisions. If any term, covenant or condition
of the Loan Agreement, the Note or this Security Instrument is held to be
invalid, illegal or unenforceable in any respect, the Loan Agreement, the Note
and this Security Instrument shall be construed without such provision.

Section 14.4       Headings, etc. The headings and captions of various Sections
of this Security Instrument are for convenience of reference only and are not to
be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

22 

 

 

Section 14.5       Number and Gender. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

Section 14.6       Subrogation. If any or all of the proceeds of the Note have
been used to extinguish, extend or renew any indebtedness heretofore existing
against the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower’s obligations hereunder, under the Loan Agreement, the Note and the
other Loan Documents and the performance and discharge of the Other Obligations.

Section 14.7       Entire Agreement. The Note, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement between Borrower and Lender with respect to the transactions arising
in connection with the Debt and supersede all prior written or oral
understandings and agreements between Borrower and Lender with respect thereto.
Borrower hereby acknowledges that, except as incorporated in writing in the
Note, the Loan Agreement, this Security Instrument and the other Loan Documents,
there are not, and were not, and no persons are or were authorized by Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the transaction which is the subject of the
Note, the Loan Agreement, this Security Instrument and the other Loan Documents.

Section 14.8       Limitation on Lender’s Responsibility. No provision of this
Security Instrument shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the Tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
Tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”

Section 14.9       Joint and Several. If more than one Person has executed this
Security Instrument as “Borrower,” the representations, covenants, warranties
and obligations of all such Persons hereunder shall be joint and several.

23 

 

 

Section 14.10   No Waiver. No single or partial exercise by Lender, or delay or
omission in the exercise by Lender, of any right or remedy under the Loan
Documents shall preclude, waive or limit the exercise of any other right or
remedy. Lender shall at all times have the right to proceed against any portion
of, or interest in, the Property without waiving any other rights or remedies
with respect to any other portion of the Property. No right or remedy under any
of the Loan Documents is intended to be exclusive of any other right or remedy
but shall be cumulative and may be exercised concurrently with or independently
from any other right and remedy under any of the Loan Documents or under
applicable law.

Article 15 - STATE-SPECIFIC PROVISIONS

Section 15.1       Principles Of Construction. In the event of any
inconsistencies between the terms and conditions of this Article 15 and the
other terms and conditions of this Security Instrument, the terms and conditions
of this Article 15 shall control and be binding.

Section 15.2       Open-End Mortgage. This Security Instrument is an Open-End
Mortgage as defined in Section 8143(f) of Title 42 of the Pennsylvania
Consolidated Statutes, and as such, is entitled to the benefits of 42 PA. C.S.A.
§ 8143 et seq. (the “Act”) and shall secure future advances. The parties to this
Security Instrument intend that, in addition to any other debt or obligations
secured hereby, this Security Instrument shall secure unpaid balances of future
advances made after this Security Instrument is left for record with the
Recorder’s Office of the Counties in Pennsylvania in which the Property is
located. The maximum amount of indebtedness (as defined in 42 PA. C.S.A. § 8143)
that may be outstanding at any time and secured hereby is $153,065,000.00, plus
accrued and unpaid interest thereon. In addition to the obligations of Borrower
with respect to such loan indebtedness and interest, this Security Instrument
secures unpaid balances of advances made with respect to the Property for the
payment of taxes, assessments, maintenance charges, insurance premiums and costs
incurred for the protection of the Property or the lien of this Security
Instrument, and costs and expenses, including attorneys’ fees, court costs and
disbursements, incurred by Lender by reason of default by Borrower under the
Note, the Loan Agreement, this Security Instrument or the other Loan Documents.

24 

 

 

 

Notices pursuant to the Act shall be delivered to:

Metropolitan Life Insurance Company
10 Park Avenue, 3rd Floor
PO Box 1902
Morristown, New Jersey 07962
Attention: Senior Managing Director, Real Estate Investments
Facsimile No. (973) 355-4430

With a copy to:

Metropolitan Life Insurance Company
10 Park Avenue, 3rd Floor
PO Box 1902
Morristown, New Jersey 07962
Attention: Associate General Counsel, Real Estate Investments
Facsimile No. (973) 355-4920

Section 15.3            Remedies. The text of Section 7.1 of this Security
Instrument entitled “REMEDIES” is hereby deleted and the following is
substituted therefor:

Upon the occurrence and continuance of any Event of Default, Borrower agrees
that Lender may take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Borrower and in and to the
Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such order as
Lender may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Lender:

(a)             Lender may declare the entire unpaid principal balance of the
Note to be due and payable immediately, whereupon the obligations secured hereby
shall become immediately due and payable. Thereafter, the default may be cured
only by the payment of the entire Debt.

25 

 

 

(b)            Lender may (i) institute and maintain an action of mortgage
foreclosure against any of the Property through judicial proceedings pursuant to
the applicable statutes, ordinances, or rules of civil procedure, (ii) institute
and maintain an action on the obligations secured hereby, (iii) have judgment
entered pursuant to any power to confess judgment contained in this Security
Instrument, (iv) sell or cause to be sold any of the Property at public sale,
and convey the same to the purchaser in accordance with said statutes in a
single parcel or in several parcels at the option of Lender, or (v) take such
other action at law or in equity for the enforcement of any document evidencing
or securing the obligations secured hereby as the law may allow. Lender may
proceed in any such action to final judgment and execution thereon for all sums
due under Subsection (a) of this Section 8.1, together with interest on such
sums as provided in the Note and the Loan Agreement, all costs of suit and a
reasonable attorneys’ commission for fees and expenses actually incurred. To the
extent permitted by law, interest at a rate equal to the Default Rate shall be
due on any judgment obtained by Lender from the date of judgment until actual
payment is made of the full amount of the judgment by the Sheriff or otherwise.

(c)             Lender may, without releasing Borrower from any obligation under
any document evidencing or securing the obligations secured hereby or under any
lease or waiving any default: (i) collect any or all of the rents, including any
rents past due and unpaid, (ii) perform any obligation or exercise any right or
remedy of Borrower under any lease, or (iii) enforce any obligation of any
tenant of any of the Property. Lender shall not be obligated to do any of the
foregoing, even if Lender may have performed any obligation or exercised any
remedy of landlord or have enforced any obligation of a tenant. Lender may
exercise any right under this subsection (c) whether or not Lender shall have
entered into possession of any of the Property, and nothing contained herein
shall be construed as constituting Lender a “mortgagee in possession” unless
Lender shall have entered into and shall remain in actual possession of the
Property. Borrower hereby authorizes and instructs each and every present and
future tenant of any of the Property to pay all rents directly to Lender and to
perform all other obligations of that tenant for the direct benefit of Lender as
if Lender were the landlord under the lease with that tenant immediately upon
receipt of a demand by Lender to make such payment or perform such obligations.
No tenant shall have any responsibility to ascertain whether such demand is
permitted hereunder or whether an Event of Default shall have occurred; Borrower
hereby waives any right, claim or demand it may now or hereafter have against
any such tenant by reason of such payment of rents or performance of obligations
to Lender; and any such payment or performance to Lender shall discharge the
obligations of the tenant to make such payment or performance to Borrower.
Borrower agrees to indemnify Lender and hold Lender harmless from any and all
liability under any lease and from any and all claims and demands which may be
asserted against Lender by reason of any alleged obligations to perform any
provision of any lease, except as to Lender’s own negligence or willful
misconduct.

26 

 

 

(d)            Lender may, without releasing Borrower from any obligation under
any document evidencing or securing the obligations secured hereby or under any
lease or waiving any default, enter upon and take possession of any of the
Property, with or without legal action and by force if necessary, or upon any
proper action being commenced for the foreclosure of this Security Instrument,
have a receiver appointed without proof of depreciation or inadequacy of the
value of the Property or other security or proof of the insolvency of Borrower.
Lender or said receiver may manage and operate any of the Property; make,
cancel, enforce or modify leases; obtain and evict tenants; establish or change
the amount of any rents; and perform any acts which Lender deems proper to
protect the security of this Security Instrument. After deduction of all costs
and expenses of operation and management of the Property and of collection of
the rents (including reasonable attorneys’ fees actually incurred,
administration expenses, management fees and brokers’ commissions), Lender may
apply the rents received by Lender to the payment of any or all of the
following, in such order and amounts as Lender, in its sole discretion, may
elect: liens on any of the Property, taxes, claims, insurance premiums, other
carrying charges, invoices of persons who have supplied goods or services to or
for the benefit of any of the Property, costs and expenses of maintenance,
repair, restoration, alteration or improvement of any of the Property, costs and
expenses of maintenance, repair, restoration, alteration or improvement of any
of the Property, or any amount outstanding on the obligations secured hereby.
Lender may, in its sole discretion, determine the method by which, and extent to
which, the rents will be collected and obligations of tenants enforced; and
Lender may waive or fail to enforce any right or remedy of the landlord under a
lease. Lender shall not be accountable for any rents or other sums it does not
actually receive. Borrower hereby appoints Lender as its attorney-in-fact to
perform all acts which Borrower is required or permitted to perform under any
and all leases.

(e)             Lender may enter upon and take possession of the Property, with
or without legal action, and by force if necessary, collect therefrom all
rentals (which term shall also include sums payable for use and occupation) and,
after deducting all costs of collection and administration expense, apply the
net rentals to any one or more of the following items in such manner and in such
order of priority as Lender, in Lender’s sole discretion, may elect: the payment
of any sums due under any prior lien, taxes, water and sewer rents, charges and
claims, insurance premiums and all other carrying charges, and to the
maintenance, repair or restoration of the Property, or on account of the Debt;
in and for that purpose Borrower hereby assigns to Lender all rentals due and to
become due under any lease or leases or rights to use and occupation of the
Property hereafter created, as well as all rights and remedies provided in such
lease or leases or at law or in equity for the collection of the rentals.

(f)             Intentionally omitted.

(g)            any time before the expiration of sixty (60) days after Lender
acquires legal title to the Property by any transfer pursuant to the exercise of
a remedy hereunder or otherwise, even though Lender shall have enforced such
lease, collected rents thereunder or taken any action that might be deemed by
law to constitute an affirmance of the lease. Such disaffirmance shall be made
by notice addressed to the tenant at the Property or, at Lender’s option, such
other address of the tenant as may be provided in that tenant’s lease.

27 

 

 

(h)            Lender may take possession of any of the Property constituting
personal property and may sell such property pursuant to the provisions of the
applicable Uniform Commercial Code and exercise such other rights and remedies
with respect to such property as may be provided by said Code.

(i)              Lender may apply on account of the obligations secured hereby
the balance of the accumulated installment payments made by Borrower for taxes,
water and sewer rents and insurance premiums, and all other items for which
Lender has made payment, as set forth herein.

(j)              Upon the acceleration of the maturity of the obligations
secured hereby as herein provided, a tender of payment of the amount necessary
to satisfy the entire Debt made at any time prior to foreclosure sale by
Borrower, its successors or assigns, shall, to the extent permitted by law,
constitute an evasion of the prepayment terms of the obligations secured hereby
and be deemed to be a voluntary prepayment thereunder, and Lender shall not be
obligated to accept any such tender of payment unless such tender of payment
includes the additional prepayment premium required under the terms of the
prepayment privilege, if any, contained in the Note and the Loan Agreement.

In the event of a sale, by foreclosure, power of sale, or otherwise, of less
than all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority. Notwithstanding the provisions of this Section 8.1 to
the contrary, if any Event of Default as described in Subsection 10.1(f) of the
Loan Agreement shall occur, the entire unpaid Debt shall be automatically due
and payable, without any further notice, demand or other action by Lender.

Section 15.4            Commercial Loan. Borrower represents and warrants that
the Debt included as obligations secured by this Security Instrument was
obtained solely for the purpose of carrying on or acquiring a business or
commercial investment and not for residential, consumer or household purposes.

Section 15.5            Construction Mortgage. This Security Instrument is
intended to be a Construction Mortgage within the meaning of 13 Pa. C.S.A. §
9313(a).

28 

 

 

Section 15.6       Power of Attorney. LENDER AGREES THAT THE POWER OF ATTORNEY
GRANTED BY BORROWER TO LENDER UNDER THIS SECURITY INSTRUMENT SHALL ONLY BE
EXERCISED UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF EVENT OF DEFAULT.
BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER’S REASONABLE EXPECTATION
WITH RESPECT TO THE AUTHORIZATION GRANTED PURSUANT TO ANY POWER OF ATTORNEY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IS THAT LENDERS OR THEIR ATTORNEYS
MAY SEEK TO FORECLOSE ON COLLATERAL AND TAKE ANY OTHER ACTIONS WITH RESPECT TO
THE EXERCISE OF LENDERS’ RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS.  BORROWER HEREBY WAIVES ALL OTHER DUTIES OF LENDER THAT MAY ARISE
UNDER 20 PA. C.S.A. §5601.3(b).  BORROWER HEREBY REMISES, RELEASES, AND FOREVER
DISCHARGES, AND WAIVES ALL CLAIMS, CAUSES OF ACTION AND ANY OTHER RIGHTS AGAINST
ANY LENDER AND ITS OR THEIR RESPECTIVE PREDECESSORS, LEGAL REPRESENTATIVES, PAST
AND PRESENT PARENT COMPANIES, SUBSIDIARIES, AGENTS, EMPLOYEES, SERVANTS,
INSURERS, ATTORNEYS, OFFICERS, DIRECTORS, STOCKHOLDERS, AFFILIATES, AFFILIATE
COUNTERPARTIES, SUCCESSORS IN INTEREST, AND ASSIGNS (COLLECTIVELY, “INDEMNIFIED
PARTY”) OF AND FROM ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS,
LOSSES, PENALTIES, FINES, ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES
AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER INCLUDING ATTORNEYS’ FEES,
ARISING UNDER OR RELATING TO ANY DUTIES OF AN AGENT UNDER 20 PA. C.S.A. §5601.3
OR OTHERWISE; PROVIDED THAT NO BORROWER SHALL BE LIABLE FOR ANY PORTION OF SUCH
CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, FINES,
ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES AND DISBURSEMENTS RESULTING
FROM ANY INDEMNIFIED PARTY’S GROSS (NOT MERE) NEGLIGENCE OR WILLFUL MISCONDUCT
(AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE
JUDGMENT).

[NO FURTHER TEXT ON THIS PAGE]

29 

 

IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower as of
the day and year first above written.

 

BORROWER:

 

IREIT PITTSBURGH SETTLERS RIDGE, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ Mary J. Pechous       Name:  Mary J. Pechous      
Title:    Assistant Secretary        

 

 

The mailing address of the within-named Lender is:

 

Metropolitan Life Insurance Company
10 Park Avenue, 3rd Floor
PO Box 1902
Morristown, New Jersey 07962

 

 

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation

 

By: /s/ Michael Hofheinz    

Name: Michael Hofheinz

Title: Director

 

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF ILLINOIS          )

: ss.:

COUNTY OF DUPAGE      )

On this, the 23rd day of November 2015, before me, the subscriber, a Notary
Public in and for the State and county aforesaid, personally appeared Mary J.
Pechous, who acknowledged himself/herself to be Assistant Secretary of Inland
Real Estate Income Trust, Inc., a Maryland corporation, the sole general partner
of IREIT Pittsburgh Settlers Ridge, L.L.C., a Delaware limited liability
company, who I am satisfied is the person who signed the within Security
Instrument and who acknowledged that he/she executed same as such Assistant
Secretary on behalf of the limited partnership, being authorized to do so, and
that the within Security Instrument is the voluntary act and deed of such
limited partnership.

WITNESS my hand and seal the day and year aforesaid.

  /s/ Vivian L. Brown   Notary Public

 

My Commission Expires:

       4-1-2018       

 

 

 

EXHIBIT A

LEGAL DESCRIPTION

First Described:

 

All those certain lots or pieces of ground situate in the Township of Robinson,
County of Allegheny and Commonwealth of Pennsylvania, being Parcels B and D in
the Robinson Park Associates Consolidation Plan, as recorded in the Department
of Real Estate of Allegheny County, Pennsylvania, in Plan Book Volume 257, page
66; also Parcel 1 in the Settlers Ridge Subdivision Plan No. 1, as recorded in
the Department of Real Estate of Allegheny County, Pennsylvania, in Plan Book
Volume 263, page 78; and also Lots 2, 3, 5, 6, 7 and 8 on the Settlers Ridge
Subdivision Plan No. 2, as recorded in the Department of Real Estate of
Allegheny County, Pennsylvania, in Plan Book Volume 264, page 112.

 

Being designated as the following tax parcels:

 

Parcel B Block 334-H, Lot 190

Parcel D Block 265-J, Lot 10

Parcel 1 Block 334-H, Lot 100

Lot 2 Block 265-E, Lot 50

Lot 3 Block 265-K, Lot 60

Lot 5 Block 265-E, Lot 100

Lot 6 Block 265-E, Lot 125

Lot 7 Block 334-H, Lot 60

Lot 8 Block 334-H, Lot 80

 

First Described being part of the same property which was conveyed by Robinson
Park Associates to Settlers Ridge, L.P. by deed dated August 15, 2007 and
recorded in Deed Book Volume 13350, page 140. Settlers Ridge, L.P. became an
acquired company as evidenced by Declaration of Acquisition dated October 1,
2015 and recorded on October 16, 2015 in Deed Book Volume 16163, page 53; and by
Declaration of Acquisition dated October 1, 2015 and recorded on October 16,
2015 in Deed Book Volume 16163, page 53.

 

The name of Settlers Ridge, L.P. was changed to IREIT Pittsburgh Settlers Ridge,
L.L.C., a Delaware limited liability company, by Certificate of Conversion filed
with the Office of the Secretary of State of Delaware on October 1, 2015 and
Statement of Conversion filed with the Office of the Secretary of State of the
Commonwealth of Pennsylvania on October 5, 2015, both as evidenced by Affidavit
of Name Change dated November 3, 2015 and recorded on November 6, 2015 in Deed
Book Volume 16188, page 471. As a result of the foregoing, title is vested in
IREIT Pittsburgh Settlers Ridge, L.L.C., a Delaware limited liability company.

 

Second Described:

 

All those certain lots or pieces of ground situate in the Township of Robinson,
County of Allegheny and Commonwealth of Pennsylvania, being Lot 1 and Lot 4 on
the Settlers Ridge Subdivision Plan No. 2, as

 

 

recorded in the Department of Real Estate of Allegheny County, Pennsylvania, in
Plan Book Volume 264, page 112.

 

 

 

Being designated as the following tax parcels:

Lot 1 Block 265-E, Lot 1

Lot 4 Block 265-J, Lot 25

 

Second Described being the same property that was conveyed by Settlers Ridge,
L.P. to Settlers Ridge Management, L.P. by deed dated December 10, 2010 and
recorded in Deed Book Volume 14454, page 366. Settlers Ridge Management, L.P.
became an acquired company as evidenced by Declaration of Acquisition dated
October 1, 2015 and recorded on October 16, 2015 in Deed Book Volume 16163, page
55.

 

The name of Settlers Ridge Management, L.P. was changed to IREIT Pittsburgh
Settlers Ridge II, L.L.C., a Delaware limited liability company, by Certificate
of Conversion filed with the Office of the Secretary of State of Delaware on
October 1, 2015 and Statement of Conversion filed with the Office of the
Secretary of State of the Commonwealth of Pennsylvania on October 5, 2015; IREIT
Pittsburgh Settlers Ridge II, L.L.C., a Delaware limited liability company,
merged with and into the surviving entity, IREIT Pittsburgh Settlers Ridge,
L.L.C., a Delaware limited liability company, by Certificate of Merger filed
with the Office of the Secretary of State of Delaware on October 1, 2015 and
Transfer to Foreign Registration filed with the Office of the Secretary of State
of the Commonwealth of Pennsylvania on October 5, 2015, all as evidenced by
Affidavit of Name Change dated November 3, 2015 and recorded on November 6, 2015
in Deed Book Volume 16188, page 473. As a result of the foregoing, title is
vested in IREIT Pittsburgh Settlers Ridge, L.L.C., a Delaware limited liability
company.

 

Third Described:

 

Together with those non-exclusive easements benefitting the Land insured as
First Described and Second Described created by that certain Reciprocal
Easement, Covenant and Restriction Agreement between Settlers Ridge L.P. and
Settlers Ridge Management L.P., dated December 10, 2010 and recorded in Deed
Book Volume 14454, page 389; as amended by First Amendment to Reciprocal
Easement, Covenant and Restriction Agreement between Settlers Ridge L.P. and
Settlers Ridge Management L.P., dated June 11, 2012 and recorded in Deed Book
Volume 14943, page 228.

 

Fourth Described:

 

Together with the easement rights benefitting the Land insured as Second
Described created by that certain Easement Agreement between Chief Commercial
Construction, L.P. and Settlers Ridge, L.P., dated May 9, 2007 and recorded in
Deed Book Volume 13560, page 334; as assigned by Assignment and Assumption of
Agreements from Settlers Ridge, L.P. to Settlers Ridge Management, L.P., dated
December 15, 2010, effective as of December 17, 2010 and recorded in Deed Book
Volume 14473, page 513.

 

 